                      Case 1:20-cv-04848-ER Document 15 Filed 11/16/20 Page 1 of 1




JAMES E. JOHNSON                             THE CITY OF NEW YORK                                         MARTIN BOWE
Corporation Counsel                                                                                       Senior Counsel
                                            LAW DEPARTMENT                                           Tel: (212) 356-0894
                                                 100 CHURCH STREET                                  Cell: (646) 498-7178
                                                 NEW YORK, NY 10007
                                                      The November 18,    2020 conference
                                                                       September    18, 2020 is hereby adjourned. The parties
                                                      are directed to submit a joint status letter by December 11, 2020. The
        VIA ECF                                       Clerk of Court is respectfully directed to terminate the motion. Doc. 14.
        Edgardo Ramos
        Thurgood Marshall                    So ordered.
        United States Courthouse
        40 Foley Square
        New York, NY 10007
        (212) 805-4590                                 11/16/2020
        NathanNYSDChambers@nysd.uscourts.gov

                         Re:   Y.G. and Y.G. obo T.G. v. N.Y.C. Dep’t of Educ., 20-cv-4848 (ER)(OTW)

        Dear Judge Ramos:

                I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, supervising attorney for Defendant in the above-referenced action wherein Plaintiff
        seeks solely attorneys’ fees, costs and expenses for legal work on an administrative hearing
        under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”), as
        well as for this action.

                I write on behalf of all parties to respectfully request an adjournment of the conference
        scheduled for November 18, 2020, sine die, and to propose that the parties submit a status letter
        no later than December 11, 2020 informing the Court the case has been fully resolved, or,
        that the parties wish to proceed to either a settlement conference with Magistrate Judge
        Wang, or a briefing schedule to be proposed at that time. This is the first request for an
        adjournment of the initial conference. The need for the extension is provide the parties with
        additional time to work toward settlement, and the parties are hopeful this case will fully resolve
        without the need to burden the Court further.

               Accordingly, the parties respectfully request that the conference scheduled for November
        18, 2020, be adjourned sine die, and that a status letter be due no later than December 11, 2020.

                 Thank you for considering this request.
                                                              Respectfully submitted,
                                                                     /s/
                                                              Martin Bowe
                                                              Senior Counsel
        cc:      Adam Dayan, Esq (via ECF)
